Case 1:19-cv-07267-BMC Document 61-3 Filed 09/30/20 Page 1 of 4 PageID #: 653




                        EXHIBIT C
Case 1:19-cv-07267-BMC Document 61-3 Filed 09/30/20 Page 2 of 4 PageID #: 654




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 JOSE PANORA, on his own behalf and on behalf of
 others similarly situated,                                                Case No.: 19-cv-07267(BMC)

                                             Plaintiff,

                       -against-

 DEENORA CORP d/b/a Dee’s; DEE’S BRICK OVEN
 PIZZA, INC d/b/a Dee’s, and DEERAN ARABIAN a/k/a
 Dee Arabian,

                                              Defendants.
 ----------------------------------------------------------------------X

                               DECLARATION OF ROBERT DENES

        I, Robert Denes, declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that the

following is true and correct based upon my knowledge, information, and belief:

        1.       I am over 18 years of age and competent to testify to the matters stated in this

Declaration.

        2.       This declaration is offered by me voluntarily and without duress. I have personal

knowledge of the facts set forth herein.

        3.       I am a cook in the kitchen of Defendant Deenora Corp. d/b/a Dee’s Brick Oven

Pizza, Inc., (“Dee’s”).

        4.       During my employment with Dee’s, Plaintiff Jose Panora (“Plaintiff”), who until

last year was the Chef of Dee’s, supervised the entire kitchen staff and was my boss.

        5.       From working for Dee’s under Plaintiff for many years, Plaintiff and I are friends.

        6.       Through reading online articles about John Troy, Plaintiff’s attorney in this case, I

am aware that he has been sanctioned by courts, including in the recent past, for not being honest.
Case 1:19-cv-07267-BMC Document 61-3 Filed 09/30/20 Page 3 of 4 PageID #: 655




          7.    Based on Mr. Troy’s poor professional reputation, I became concerned that Mr.

Troy was attempting to take advantage of Plaintiff.

          8.    I became even more concerned when Plaintiff advised me that Mr. Troy had not

informed him how much Defendants had offered to settle this case.

          9.    Out of concern, I reached out to Plaintiff on my own, because he is my friend and

based on my fear that Mr. Troy was exploiting Plaintiff. Dee’s senior management did not ask me

to speak to Plaintiff.

          10.   When I spoke to Plaintiff I never demanded that Plaintiff accept any offer to settle.

I did not threaten Plaintiff in any way. I also never used the term “Rule 68.” I did tell Plaintiff

that I was worried that Mr. Troy is not being honest with him.

          11.   Mr. Troy is not being truthful to the Court. I submit this declaration to correct the

record.
Case 1:19-cv-07267-BMC Document 61-3 Filed 09/30/20 Page 4 of 4 PageID #: 656
